Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, closes prior art of record, Matsumura et al. (U.S. Pat. Pub. No. 2016/0006131) in figure 17 teaches an antenna module, comprising: a dielectric substrate; an antenna element; and a circuit substrate having an electronic component mounted on a first surface thereof, and wherein the electronic component (1) is configured to supply a signal to the antenna element (5) through interconnections (6Z) between the dielectric substrate and the circuit substrate.
However, the prior art of record does not teach or suggests the features of “a ground pattern formed on a second surface of the circuit substrate, the ground pattern being larger than the ground element; wherein the first surface of the dielectric substrate faces the second surface of the circuit substrate” and “herein the electronic component is configured to supply a signal to the antenna element through interconnections provided within spacers”; as recited in claim 4. See also comments in regards to allowance in Office Communication dated January 15, 2021.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845